Citation Nr: 1604968	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for left lower extremity sensory loss in excess of 10 percent prior to August 30, 2012 and in excess of 20 percent thereafter.

2.  Entitlement to an increased rating for lumbar spine degenerative disc disease, rated as 20 percent disabling prior to November 3, 2008, and 40 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 21, 2010.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to January 1972. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a subsequent supplemental statement of the case in December 2009, the Veteran's disability rating for degenerative disc disease was increased from 20 percent to 40 percent, effective November 3, 2008.  A March 2013 rating decision awarded entitlement to a TDIU effective April 21, 2010, and increased the evaluation of left lower extremity sensory loss to 20 percent, effective August 30, 2012.  As the increase did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matters remained in appellate status. See A.B. v. Brown, 6 Vet. App. 35 (1993).  

These claims were previously before the Board in August 2012 and November 2014, when they were remanded for additional development.  They now return for appellate review. 

This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA and claims processing system.  


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issues of entitlement to an initial rating for left lower extremity sensory loss in excess of 10 percent prior to August 30, 2012 and in excess of 20 percent thereafter; an increased rating for lumbar spine degenerative disc disease, rated as 20 percent disabling prior to November 3, 2008, and 40 percent disabling thereafter; and entitlement to a TDIU prior to April 21, 2010.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to an initial rating for left lower extremity sensory loss in excess of 10 percent prior to August 30, 2012 and in excess of 20 percent thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to an increased rating for lumbar spine degenerative disc disease, rated as 20 percent disabling prior to November 3, 2008, and 40 percent disabling thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to a TDIU prior to April 21, 2010, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

The Veteran's disability rating for degenerative disc disease was increased from 20 percent to 40 percent, effective November 3, 2008 in a December 2009 supplemental statement of the case.  A March 2013 rating decision awarded entitlement to a TDIU effective April 21, 2010, and increased the evaluation of left lower extremity sensory loss to 20 percent, effective August 30, 2012.  In a January 2016 statement, the Veteran indicated that he was withdrawing all open appeals.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding that claims for higher ratings and, consequently, the Board does not have jurisdiction to review the claims.  They are, therefore, dismissed.



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal as to the issue of an initial rating for left lower extremity sensory loss in excess of 10 percent prior to August 30, 2012 and in excess of 20 percent thereafter is dismissed.

The appeal as to the issue of an increased rating for lumbar spine degenerative disc disease, rated as 20 percent disabling prior to November 3, 2008, and 40 percent disabling thereafter is dismissed.

The appeal as to the issue of entitlement to a TDIU prior to April 21, 2010 is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


